12-1255-cv
Bertuglia v. Ruzow

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York the 29th
day of January, two thousand thirteen.

Present:    RALPH K. WINTER,
            ROSEMARY S. POOLER,
            DENNY CHIN,
                        Circuit Judges.
______________________________________________
ROBERT BERTUGLIA, JR., INDIVIDUALLY, AND AS PRESIDENT
OF LARO MAINTENANCE CORP.,

                                             Plaintiff-Appellee,

LARO MAINTENANCE CORPORATION, LARO SERVICE SYSTEMS INC.,

                                             Plaintiffs-Counter-Defendants-Appellees,

                              -v-                                  No. 12-1255

THE CITY OF NEW YORK, PORT AUTHORITY INVESTIGATORS
JOHN DOES, #1-5 NAMES AND SHIELD NUMBERS WHOM ARE
UNKNOWN AT PRESENT, AND OTHER UNIDENTIFIED MEMBERS
OF THE PORT AUTHORITY, PORT AUTHORITY INVESTIGATORS
JANE DOE, #1-5 NAMES AND SHIELD NUMBERS WHOM ARE
UNKNOWN AT PRESENT, AND OTHER UNIDENTIFIED MEMBERS
OF THE PORT AUTHORITY, BERNARD D'ALEO, PORT AUTHORITY
CONTRACT ADMINISTRATOR,
                                     Defendants,
JEFFREY SCHAFFLER, PORT AUTHORITY SUPERVISING
INVESTIGATOR, PORT AUTHORITY OF NEW YORK AND NEW
JERSEY, MICHAEL NESTOR, PORT AUTHORITY DIRECTOR OF
INVESTIGATIONS, EDWARD KENNEDY, PORT AUTHORITY
INVESTIGATIVE MANAGER, FRED FERRONE, PORT AUTHORITY
FORENSIC AUDITOR, ROBERT E. VAN ETTEN, PORT AUTHORITY
INSPECTOR GENERAL,
                                     Defendants - Counter-Claimants,
ADA ELYSE RUZOW, ADA MICHAEL SCOTTO,

                                          Defendants - Appellants.
____________________________________________________

Appearing for Appellants:     Beth Fisch Cohen, Assistant District Attorney, New York County
                              District Attorney's Office (Cyrus Vance Jr., District Attorney, New
                              York County, Susan C. Roque, Assistant District Attorney, on the
                              brief) New York, NY.

Appearing for Appellees:      Jon L. Norinsberg, Law Offices of Jon L. Norinsberg, New York,
                              NY.

        Appeal from the United States District Court for the Southern District of New York
(Koeltl, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the appeal from an interlocutory order of said District Court be and it
hereby is DISMISSED.

       Elyse Ruzow and Michael Scott appeal from the March 19, 2012 opinion and order of the
Untied States District Court for the Southern District of New York (Koeltl, J.) denying in part
their motion to dismiss the Section 1983 claims for deprivation of federal civil rights, malicious
abuse of process, stigma-plus defamation, and conspiracy against Ruzow and Scotto.

        We dismiss. As set forth in the district court’s thorough and well-reasoned opinion, there
are factual disputes that preclude a finding of immunity at this stage of the proceedings. See
Bolmer v. Oliveira, 594 F.3d 134, 141 (2d Cir. 2010)(“Defendants-Appellants offer their version
of the contested facts surrounding Bolmer’s commitment. We lack jurisdiction to compare their
factual evidence with [plaintiff’s].”). In the absence of an independent source of jurisdiction, we
lack the authority to exercise pendent appellate jurisdiction over other aspects of the order.
Bolmer, 594 F.3d at 141.

       Accordingly, the appeal hereby is DISMISSED.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 2